DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 11-14 are objected to because of the following informalities:  
As to claim 11, the applicant should move the word “comprising” (currently in line 2) into line 1 with the preamble.
As to claim 12, the applicant should move the word “comprising” (currently in line 2) into line 1 with the preamble.
As to claim 13, the wording in line 10 appears grammatically incorrect.  The wording of “of the article” should likely be deleted.  
Claim 14 is objected to as it depends from claim 13.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-10, 12-14, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the shape of the article" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the shape of the article" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the shape of the article" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the shape of the article" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the shape of the article" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 was amended to recite “a shape of the article”. However, this is unclear because claim 5 was amended as noted above to introduce the shape of the article. The examiner will assume that claims 5 and 17 are referring to the same shape.
Claim 18 was amended to recite “a shape of the article”. However, this is unclear because claim 9 was amended as noted above to introduce the shape of the article. The examiner will assume that claims 9 and 18 are referring to the same shape.
Claim 20 recites “the shape of the self-righting article”. However this is unclear because claim 12 was amended as noted above to introduce the shape of the article. The examiner will assume that claims 12 and 20 are referring to the same shape.
Claims 3-4, 6-8, 10, 14, and 20 are rejected as they depend from a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17, 18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 5, 9 and 12, which claims 17, 18, and 20 respectively depend from, were amended to include the limitations of “wherein the self-righting article is a monostatic body due to a center of mass of the article and/or the shape of the article, such that the article has a single stable resting position”.   Thus claims 17, 18, and 20 do not appear to require any limitations not found in claims 5, 9 and 12 and thus claims 17, 18, and 20 fail to further limit the subject of the claims form which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 2, 11 and 19 are allowed.
Claims 1-10 and 12-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, none of the prior art of record, including the previously cited Imran (US 2016/0158516 A1), teaches or makes obvious all the limitations of a self-righting article, comprising: a tissue interfacing component and a spring associated with the tissue interfacing component, the spring maintained by a support material under at least 5% compressive strain, wherein the self-righting article has a largest cross-sectional dimension of less than or equal to 2 cm, and wherein the self-righting article is a monostatic body due to a center of mass of the article and/or the shape of the article, such that the article has a single stable resting position.
Claims 3 and 4 depend from claim 1.
As to claim 2, as noted in the previous office action, none of the prior art of record, alone or in combination, discloses a self-righting article, comprising: a tissue interfacing component and a spring associated with the tissue interfacing component, the spring maintained by a support material under at least 5% compressive strain, wherein the self-righting article has a largest cross-sectional dimension of less than or equal to 2 cm, and wherein the self-righting article has a self-righting time from 90 degrees in water of less than or equal to 0.05 seconds.
As to claim 5, Imran discloses an article (device 10; see Figs. 2-4) for delivering a pharmaceutical agent to a subject (abstract, para 0003), comprising: a tissue interfacing component (40); and a spring (80) associated with the tissue interfacing component and maintained by a support material (material of release element 70) under at least 5% compressive strain (see para 0068; “spring 80 can be substantially cone-shaped to reduce the length of the spring in the compressed state even to the point where the compressed length of the spring is about the thickness of several coils (e.g., two or three) or only one coil” – compressing the spring from the states seen in Figs. 2-4 to be the thickness of only one coil would mean at least a 5% compressive strain). Imran however is silent to the limitations of wherein the self-righting article is a monostatic body due to a center of mass of the article and/or the shape of the article, such that the article has a single stable resting position in combination with the rest of the limitations of claim 5.
Claims 6-8 depend from claim 5.
As to claim 9, while Imran teaches and makes obvious many of the limitations of claim 9 (see 2/1/22 Non-Final Rejection), Imran is silent to the limitations of wherein the self-righting article is a monostatic body due to a center of mass of the article and/or the shape of the article, such that the article has a single stable resting position in combination with the rest of the limitations of claim 9.
Claim 10 depends from claim 9.
As to claim 11, none of the prior art of record, including Imran, teaches all of the limitations of a self-righting article, comprising one or more tissue interfacing components, wherein the self-righting article has a self-righting time from 90 degrees in water of less than or equal to 0.05 seconds, and wherein the self-righting article is configured such that the one or more tissue interfacing components has a longest longitudinal axis oriented within 15 degrees of vertical upon self-righting.
Claim 19 depends from claim 11.
As to claim 12, none of the prior art of record, alone or in combination, teaches or makes obvious the limitations of a self-righting article, comprising a tissue interfacing component, wherein the tissue interfacing component comprises a solid pharmaceutical agent in an amount of greater than or equal to 10 wt% versus a total weight of the tissue interfacing component weight, and wherein the self-righting article is a monostatic body due to a center of mass of the article and/or the shape of the article, such that the article has a single stable resting position.
As to claim 13, none of the prior art of record, alone or in combination, teaches or makes obvious the limitations of a method of delivering a pharmaceutical agent to a subject, comprising: administering, to the subject, an article comprising a tissue interfacing component associated with the pharmaceutical agent; and releasing, at a location internal to the subject, at least a portion of the pharmaceutical agent from the article wherein the self-righting article is a monostatic body due to a center of mass of the article and/or the shape of the article, such that the article has a single stable resting position, wherein, upon reaching a location internal to the subject, the article: has a longitudinal axis of the article is configured to orient to about 90 degrees with respect to vertical; and/or can penetrate mucosal tissue with a force of greater than or equal to 1 mN and less than or equal to 20,000 mN; and/or comprises a solid pharmaceutical agent in an amount of greater than or equal to 10 wt% versus the total tissue interfacing component weight; and/or comprises a spring configured for instantaneous release.
Claim 14 depends from claim 13.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783